United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3672
                      ___________________________

                                 Joey Marlin Tate

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Johnson County, Arkansas; Jail Administrator Robert Peterson, Individual and
   Official capacity; Sheriff Jimmy Dorney, Individual and Official capacity

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                            Submitted: June 15, 2015
                              Filed: June 18, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      Joey Marlin Tate appeals, challenging various pre-trial and trial rulings,
following the district court’s1 adverse entry of judgment on a jury verdict in his 42
U.S.C. § 1983 suit. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court concludes that the district court did not abuse its discretion in its
pre-trial rulings. See Ward v. Smith, 721 F.3d 940, 942-43 (8th Cir. 2013) (per
curiam) (abuse-of-discretion review of denial of appointed counsel); Popoalii v. Corr.
Med. Servs., 512 F.3d 488, 497-98 (8th Cir. 2008) (same for denial of motion to
amend complaint); United States v. Yockel, 320 F.3d 818, 827 (8th Cir. 2003) (factors
to consider when deciding motion to continue trial); Life Plus Int’l v. Brown, 317
F.3d 799, 803-04 (8th Cir. 2003) (factors to consider before excluding witness due
to party’s untimely disclosure); U.S. Marshals Serv. v. Means, 741 F.2d 1053, 1057-
58 (8th Cir. 1984) (en banc) (district court has discretionary power to call its own
expert witness); see also Lindstedt v. City of Granby, 238 F.3d 933, 937 (8th Cir.
2000) (per curiam) (pro se litigant is bound by same litigation rules as is lawyer).

        During trial, the district court’s curative instructions adequately addressed any
prejudice caused by the testimony about Tate’s criminal charges and status as an
inmate, cf. Holloway v. Alexander, 957 F.2d 529, 530 (8th Cir. 1992) (prejudice may
be cured by district court’s instructions to jury); Lockley v. Deere & Co., 933 F.2d
1378, 1388-89 (8th Cir. 1991) (appellant has burden of making concrete showing of
prejudice resulting from unwarranted statement). There was no error in the court’s
handling of Tate’s request to call a witness who had not been subpoenaed for trial and
was not present in court when Tate tried to call him, see Johnson v. Busby, 953 F.2d
349, 351 (8th Cir. 1991) (per curiam) (abuse-of-discretion review of denial of request
to call witness). Tate has not shown any plain error in the jury instructions given by
the court, to which he did not object, see Wilson v. Brinker Int’l, Inc., 382 F.3d 765,


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                          -2-
771 (8th Cir. 2004). Finally, because Tate did not move for judgment as a matter of
law, this court lacks authority to review his challenge to the jury verdict. See
Ondrisek v. Hoffman, 698 F.3d 1020, 1025 (8th Cir. 2012).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-